 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   JO ANN SOULE,                                            Case No. 2:18-CV-2239-GMN-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   P.F. CHANG’S CHINA BISTRO, INC.,
 8                 Defendants.
 9

10          On June 7, 2019, the parties attended a hearing on Plaintiff’s Emergency Motion to Compel
11   Discovery Responses, and Request for Attorney’s Fees and Costs on Order Shortening Time (ECF
12   No. 14) before the Honorable Magistrate Judge George Foley, Jr. An Opposition and Reply having
13   been filed, the Court entertaining oral argument at the hearing, the Court having considered the
14   merits of the pleadings and papers on file therein, and for good cause appearing,
15          IT IS HEREBY ORDERED that Plaintiff’s Emergency Motion to Compel Discovery
16   Responses, and Request for Attorney’s Fees and Costs on Order Shortening Time (ECF No. 14) was
17   GRANTED on June 7, 2019.
18          IT IS FURTHER ORDERED that all objections to the request for production and objections
19   to interrogatories were overruled and waived as good cause was not shown why the responses were
20   not timely served or why objections should be allowed.
21          IT IS FURTHER ORDERED that the close of discovery deadline was extended to September
22   20, 2019.
23

24

25

26

27

28
                                                     1
 1          IT IS FURTHER ORDERED that, on June 11, 2019, the Court issued an order giving

 2   Plaintiff 14 days from the date of that Order to serve and file a memorandum regarding attorney’s

 3   fees, which was granted in the reduced amount as stated on July 16, 2019.

 4

 5          DATED: August 26, 2019

 6

 7

 8
                                                 ELAYNA J. YOUCHAH
 9                                               UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
